Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) received on 5/9/2019 and 1/7/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 4-6, 8, and 9 are objected to because of the following informalities:  
	Claim 4, Lns. 8-11 recite, "so that a path for guiding air from the fan to a gap formed between a lower surface of the sample rack and a floor surface of the temperature control space". However, this appears to be an incomplete phrase without any description of the path other than "so that". It appears this limitation should read, "so that a path for guiding air from the fan to a gap formed between a lower surface of the sample rack and a floor surface of the temperature control space is formed".
	Claim 5, Ln. 1 recites, “The apparatus according to any of claim 1”, which is grammatically incorrect. It appears this should read, “The apparatus according to claim 1”.

	Claim 9, Ln. 1 recites, “The apparatus according to any one of claim 7”, which is grammatically incorrect. It appears this should read, “The apparatus according to claim 7”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the air blowing part" in Lns. 3-4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “the fan”.
Claim 3 is rejected as depending on a rejected claim.
Claim 4 recites the limitation "the air temperature control part side" in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “an air temperature control part side”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Pub. No. 2014/0250938; already of record on the IDS received 1/7/2020) in view of Shreve et al. (US Pub. No. 2012/0285872; hereinafter Shreve; already of record on the IDS received 1/7/2020).

Regarding claim 1, Tanaka discloses an apparatus ([0002]). The apparatus comprises: 
	a housing having a rack insertion opening for putting in and taking out a sample rack on one side surface ([0025], see Fig. 1 at sample rack insertion port 8). 
	A temperature control space, provided inside the housing, in which the sample rack inserted through the rack insertion opening is accommodated, and for performing temperature control of a sample mounted on the sample rack ([0026], see Fig. 1 at interior of sample storage 2, wherein sample rack is cooled. The interior therefore acts as a temperature control space).  
([0036], see Fig. 1 at air introduction unit 40), and a cooling element provided on a path of air taken in from the air intake portion to cool the air ([0036], see Fig. 1 at dehumidification cooling plate 24).
	Tanaka fails to explicitly disclose:
a fan for blowing air taken in from the air intake portion toward the sample rack accommodated in the temperature control space, and
that the air temperature control part is configured to reduce an amount of air flowing near the rack insertion opening while the sample rack is pulled out from the temperature control space as compared to while the sample rack is accommodated in the temperature control space so as to suppress inflow of air through the rack insertion opening.
	Shreve is in the analogous field of thermal control of chromatography systems (Shreve [0002]). Shreve teaches a fan for blowing air toward a sample rack (Shreve; [0026], see Fig. 2 at internal fan 70). An air temperature control part that is configured to reduce an amount of air flowing near a rack insertion opening while the sample rack is pulled out as compared to when the sample rack is accommodated in a temperature control space so as to suppress inflow of air through the rack insertion opening (Shreve [0038], when the door of the sample manager opens, the internal fan 70 is turned off to mitigate circulation of ambient air entering through the open door). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Tanaka to include a fan for blowing air toward a sample rack as in Shreve, as Shreve teaches that an internal fan can be (Shreve [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Tanaka to include an air temperature control part that is configured to reduce an amount of air flowing near a rack insertion opening while the sample rack is pulled out as compared to when the sample rack is accommodated in a temperature control space so as to suppress inflow of air through the rack insertion opening as in Shreve. Shreve teaches that shutting off a fan in response to an open door will mitigate circulation of ambient air entering through the open door, which may cause condensation and/or freezing, degrading the ability to regulate temperature within the chamber (Shreve; [0038], [0004]).	
	Note: The instant Claims contain a large amount of functional language (ex: “for putting in and taking out a sample rack…”, “for performing temperature control…”, “for intake of air…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 5, modified Tanaka discloses the apparatus according to claim 1.
	Modified Tanaka fails to explicitly disclose an air volume control part for controlling operation of the fan in the air temperature control part, the air volume control part being configured to reduce air volume of the fan while the sample rack is pulled out from the accommodation space as compared to while the sample rack is accommodated in the temperature control space.
(Shreve [0038], when the door of the sample manager opens, the internal fan 70 is turned off to mitigate circulation of ambient air entering through the open door). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Tanaka to include an air volume control part for controlling operation of the fan in the air temperature control part as in Shreve. Shreve teaches that shutting off a fan in response to an open door will mitigate circulation of ambient air entering through the open door, which may cause condensation and/or freezing, degrading the ability to regulate temperature within the chamber (Shreve; [0038], [0004]).	
	In regards to “the air volume control part being configured to reduce air volume of the fan while the sample rack is pulled out from the accommodation space as compared to while the sample rack is accommodated in the temperature control space”, the apparatus of modified Tanaka appears capable of performing this function.

Regarding claim 6, modified Tanaka discloses the apparatus according to claim 1. Modified Tanaka further discloses an external air intake part for guiding air outside of the temperature control space directly to the air intake portion of the air temperature control part (Tanaka; [0039], a fan is provided in the outside air introduction unit 40 to introduce outside air into the sample storage 2, see Fig. 1).

Regarding claim 7, Tanaka discloses an apparatus ([0002]). The apparatus comprises: 
([0025], see Fig. 1 at sample rack insertion port 8). 
	A temperature control space provided inside the housing for accommodating a sample rack inserted from the rack insertion opening and performing temperature control of a sample mounted on the sample rack ([0026], see Fig. 1 at interior of sample storage 2, wherein sample rack is cooled. The interior therefore acts as a temperature control space). 
	An air temperature control part having an air intake portion for intake of air in the temperature control space ([0036], see Fig. 1 at air introduction unit 40), and a cooling element provided on a path of air taken in from the air intake portion to cool the air ([0036], see Fig. 1 at dehumidification cooling plate 24).
	An external air intake part for guiding air outside of the temperature control space directly to the air intake portion of the air temperature control part ([0039], a fan is provided in the outside air introduction unit 40 to introduce outside air into the sample storage 2, see Fig. 1). 
 	Inflow of air through the rack insertion opening is suppressed by pressure of air introduced by the external air intake part ([0035], the outside air introduction unit maintains pressure inside the sample storage at a positive pressure that is higher than the surrounding atmospheric pressure. Further, with regards to the inflow of air through the rack insertion opening being suppressed, this is drawn to an intended result of the pressure of air introduced by the external air intake part and is therefore given the appropriate patentable weight. See MPEP 2111.04).

	Shreve is in the analogous field of thermal control of chromatography systems (Shreve [0002]). Shreve teaches a fan for blowing air toward a sample rack (Shreve; [0026], see Fig. 2 at internal fan 70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Tanaka to include a fan for blowing air toward a sample rack as in Shreve, as Shreve teaches that an internal fan can be used to circulate air within the thermal chamber to transfer heat (Shreve [0029]).

Regarding claim 8, modified Tanaka discloses the apparatus according to claim 1. Modified Tanaka discloses that the apparatus is an autosampler for a liquid chromatograph ([0033]).

Regarding claim 9, modified Tanaka discloses the apparatus according to claim 7. Modified Tanaka further discloses that the apparatus is an autosampler for a liquid chromatograph ([0033]).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Shreve, as applied to claims 1 and 5-9 above, further in view of Fan (US Pub. No. 2017/0294069).

Regarding claim 2, modified Tanaka discloses the apparatus according to claim 1. Modified Tanaka further discloses the air temperature control part and the fan (see Claim 1 above at Tanaka teaching the air temperature control part in [0036], Fig. 1, and Shreve teaching the fan in [0026], Fig. 2).
	Modified Tanaka fails to explicitly disclose that the air temperature control part includes a rising guide that functions to raise air blown from the fan to a position higher than the rack insertion opening only while the sample rack is pulled out from the temperature control space.
	Fan is in the analogous field of temperature control systems (Fan [0002]). Fan teaches a rising guide that functions to raise air blown from a fan (Fan; [0016], the housing 52 of fan defines an air guiding exit, and the air blows from the bottom of the cabinet 20 to the top of the cabinet 20, see Figs. 1, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air temperature control part in the apparatus of modified Tanaka to include a rising guide that functions to raise air blown from a fan as in Fan. Fan teaches that a rising guide can be used to ensure that an entire chamber is sufficiently cooled (Fan; [0016], see Figs. 1, 5).
	Further, in regards to “to raise air blown from the fan to a position higher than the rack insertion opening only while the sample rack is pulled out from the temperature control space”, it appears that the apparatus of modified Tanaka is capable of performing this function.
	Examiner’s Note: The rising guide as claimed does not have any particular shape, such as the one shown in the instant Drawings. Further, the rack is not positively recited within the claims. Examiner suggests amending the claims to positively recite the rack and include more 

Regarding claim 3, modified Tanaka discloses the apparatus according to claim 2. Modified Tanaka further discloses that the air temperature control part is configured to blow cooled air in a gap formed between a lower surface of the sample rack and a floor surface of the temperature control space in a state where the sample rack is inserted into the temperature control space, and blow cooled air to a position higher than the rack insertion opening in a state where the sample rack is pulled out of the temperature control space (the air temperature control part of modified Tanaka appears capable of performing this function. Further, the rack is not positively recited).

Regarding claim 4, modified Tanaka discloses the apparatus according to claim 3. Modified Tanaka further discloses that the sample rack has an air guide plate in an end portion of an air temperature control part side (the sample rack is not positively recited). 
	Modified Tanaka fails to explicitly disclose that the air temperature control part has a hood on an air outlet side of the fan, the hood and the air guide plate are in contact with each other in a state where the sample rack is inserted into the temperature control space, so that a path for guiding air from the fan to a gap formed between a lower surface of the sample rack and a floor surface of the temperature control space, and the hood and the air guide plate are separated in a state where the sample rack is pulled out of the temperature control space, so that a path for guiding air from the fan in an upper direction with the rising guide is formed.
(Fan; [0015], see Figs. 4, 5 at guiding cover 60 on air outlet side of fan 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Tanaka to include an air temperature control part that has a hood on an air outlet side of the fan as in Fan. Fan teaches that the hood can function as an air guide to direct air (Fan; [0015], see Figs. 4, 5).
	In regards to “the hood and the air guide plate are in contact with each other in a state where the sample rack is inserted into the temperature control space, so that a path for guiding air from the fan to a gap formed between a lower surface of the sample rack and a floor surface of the temperature control space, and the hood and the air guide plate are separated in a state where the sample rack is pulled out of the temperature control space, so that a path for guiding air from the fan in an upper direction with the rising guide is formed”, the apparatus of modified Tanaka appears capable of performing this function. Further, the sample rack (and its attached air guide plate) are not positively recited.

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue (US Pub. No. 2015/0346069) teaches a hood on an air outlet side of a fan ([0035], [0040], see Fig. 1 at hood 101 on air outlet side of fan 14).
Sutton et al. (US Pat. No. 6,355,165; hereinafter Sutton) teaches a temperature control system for a liquid chromatography apparatus (Col. 7 Lns. 36-50, Col. 8 Lns. 58-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798     

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798